DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 03/11/2021 has been acknowledged and entered. Claims 11 and 14 have been cancelled. 

	Allowable Subject Matter
Claims 1-10, 12-13 and 15-16 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-10, 12-13 and 15-16 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “wherein the second covering layer, the second buffer layer, the intermediate layer, the first buffer layer, and the first covering layer are arranged in this order from the light emitting portion side, wherein an end portion of the intermediate layer is positioned closer to the light emitting portion than both of an end of the first buffer layer and an end of the second buffer layer, wherein a linear expansion coefficient difference between a material of the first buffer layer and the first insulating inorganic material is less than a linear expansion coefficient difference between the material of the intermediate layer and the first insulating inorganic material, and wherein a linear expansion coefficient 

In example:
(i) Kaplan et al. (U.S. Patent Pub. No. 2015/0014646) teaches a light emitting device comprising: a light emitting portion positioned at a first surface side of a substrate and comprising a stacked structure of a first electrode, an organic layer comprising an emission layer, and a second electrode; and a sealing portion covering the light emitting portion, wherein the sealing portion comprises: a first covering layer  comprising an insulating inorganic material; an intermediate layer comprising a material having a linear expansion coefficient different from that of the inorganic material; and a first buffer layer, wherein a linear expansion coefficient difference between a material of the first buffer layer and the inorganic material is less than a linear expansion coefficient 
(ii) Hayashi et al. (U.S. Patent Pub. No. 2016/0380226) teaches a similar light emitting device comprising: a similar light emitting portion and a sealing portion wherein the sealing portion comprises a first covering layer, an intermediate layer, a first buffer layer and a second covering layer comprising an insulating inorganic material, the second covering layer the second covering layer comprises a first surface and a second surface opposite to the first surface, the first surface of the second covering layer comprises a region in contact with a first surface of the substrate outside the light emitting portion, and the second surface of the second covering layer comprises a region in contact with the first buffer layer outside the light emitting portion, but fails to teach all of the specifics of the sealing portion as claimed and more specifically wherein the sealing portion comprises a second buffer layer such that the second covering layer, the second buffer layer, the intermediate layer, the first buffer layer, and the first covering layer are arranged in this order from the light emitting portion side and a linear expansion coefficient difference between a material of the second buffer layer and the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        March 13, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894